Case 19-34054-sgj11 Doc 1898 Filed 02/05/21                 Entered 02/05/21 11:16:14           Page 1 of 7



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110
Counsel for Highland Capital Management, L.P.
                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION
                                                             §
In re:
                                                             § Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1
                                                             § Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §

             DEBTOR’S NOTICE OF RULE 30(b)(6) DEPOSITION
    TO NEXPOINT REAL ESTATE PARTNERS, LLC f/k/a HCRE PARTNERS, LLC

PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, made applicable herein pursuant to Rules 7030 and 9014 of the Federal Rules of

Bankruptcy Procedure, Highland Capital Management, L.P., the debtor and debtor-in-possession

in the above-captioned chapter 11 case, shall take the deposition of NexPoint Real Estate

1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.

                                                  3
DOCS_NY:42222.2 36027/002
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21           Entered 02/05/21 11:16:14        Page 2 of 7



Partners, LLC f/k/a HCRE Partners, LLC (“HCREP”) in connection with the proof of claim

filed by HCREP by the person(s) most qualified to testify on HCREP’s behalf with respect to

the topics described in Exhibit A attached hereto on March 4, 2021 commencing at 9:30 a.m.

Central Time, or at such other day and time as the Debtor determines upon reasonable notice.

The deposition will be taken remotely via an online platform due to the coronavirus pandemic

such that no one will need to be in the same location as anyone else in order to participate in the

deposition and by use of Interactive Realtime. Parties who wish to participate in the deposition

should contact John A. Morris, Pachulski Stang Ziehl & Jones LLP, at jmorris@pszjlaw.com

no fewer than 48 hours before the start of the deposition for more information regarding

participating in this deposition remotely.
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21   Entered 02/05/21 11:16:14      Page 3 of 7




Dated: February 5, 2021.           PACHULSKI STANG ZIEHL & JONES LLP


                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                   -and-
                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110
                                   Counsel for the Debtor and Debtor-in-Possession
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21             Entered 02/05/21 11:16:14      Page 4 of 7




                                            EXHIBIT A

                                           DEFINITIONS

        1.        “Communications” means the transmittal of information (in the form of facts,

ideas, inquiries, or otherwise) and includes all oral and written communications of any nature,

type or kind including, but not limited to, any ESI (and any attachments thereto), Documents,

telephone conversations, text messages, discussions, meetings, facsimiles, e-mails, pages,

memoranda, and any other medium through which any information is conveyed or transmitted.

        2.       “Concerning” means and includes relating to, constituting, defining, evidencing,

mentioning, containing, describing, discussing, embodying, reflecting, edifying, analyzing,

stating, referring to, dealing with, or in any way pertaining to the subject matter.

        3.       “Debtor” means Highland Capital Management L.P. and any person or entity

acting on its behalf or for its benefit.

        4.       “Document” means and includes all written, recorded, transcribed or graphic

matter of every nature, type and kind, however and by whoever produced, reproduced,

disseminated or made. This includes, but is not limited to, Communications, ESI, “writings” as

defined by Rule 1001 of the Federal Rules of Evidence, copies or drafts, and any tangible or

intangible thing or item that contains any information.         Any Document that contains any

comment, notation, addition, insertion or marking of any type or kind which is not part of

another Document is to be considered a separate Document.

        5.       “ESI” has the meaning ascribed to it in Federal Rules of Civil Procedure 16, 26,

and 34(a).

        6.       “Exhibit A” means Exhibit A to the HCREP Claim.

        7.       “HCREP” means (a) NexPoint Real Estate Partners, LLC, f/k/a HCRE Partners,

LLC, and (b) all directors, officers, employees, and agents of NexPoint Real Estate Partners,


DOCS_NY:42222.2 36027/002
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21           Entered 02/05/21 11:16:14        Page 5 of 7



LLC, f/k/a HCRE Partners, LLC, or any other person or entity acting on its behalf or for its

benefit.

        8.       “HCREP Claim” means the general unsecured, non-priority, unliquidated claim

that was filed by HCRE Partners, LLC on April 8, 2020 and that was denoted as proof of claim

number 146 on the Debtor’s claims register.

        9.       “Response” means NexPoint Real Estate Partners LLC’s Response to Debtor’s

First Omnibus Objection to Certain (A) Duplicate Claims; (B) Overstated Claims; (C) Late-

Filed Claims; (D) Satisfied Claims; (E) No-Liability Claims and (F) Insufficient-Documentation

Claims [Docket No. 1212] filed on October 19, 2020.

        10.      “SE Multifamily” means SE Multifamily Holdings, LLC.

                                                  Topics

Topic No. 1:

           The facts and circumstances that form the basis for the HCREP Claim.

Topic No. 2:

           The facts and circumstances that form the basis for HCREP’s contention that SE

 Multifamily has not made distributions to HCREP “because of the actions and inactions of the

 Debtor,” as alleged in Exhibit A.

Topic No. 3:

           The facts and circumstances that form the basis for HCREP’s contention in Exhibit A

 that “all or a portion of the Debtor’s equity, ownership, economic rights, equitable or beneficial

 interests in SE Multifamily does [not] belong to the Debtor or may be property of” HCRE.




                                                 2
DOCS_NY:42222.2 36027/002
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21            Entered 02/05/21 11:16:14          Page 6 of 7



Topic No. 4:

         The “exact amount” of HCREP’s Claim as referenced in Exhibit A.

Topic No. 5:

         The facts and circumstances that form the basis for HCREP’s contention in Paragraph 5

 of the Response that the organizational documents relating to SE Multifamily “improperly

 allocates the ownership percentages of the members thereto due to mutual mistake, lack of

 consideration and/or failure of consideration.”

Topic No. 6:

        The facts and circumstances that form the basis for HCREP’s contention in Paragraph 5

of the Response that “HCREP has a claim to reform, rescind and/or modify the agreement.”

 Topic No. 7:

        The date upon which HCREP first came to believe that the organizational documents

 relating to SE Multifamily “improperly allocates the ownership percentages of the members

 thereto due to mutual mistake, lack of consideration and/or failure of consideration.”

Topic No. 8:

        Any notice that HCREP provided to the Debtor concerning HCREP’s belief that the

organizational documents relating to SE Multifamily “improperly allocates the ownership

percentages of the members thereto due to mutual mistake, lack of consideration and/or failure

of consideration.”

 Topic No. 9:

        All Communications between HCREP and the Debtor Concerning HCREP’s belief that

 the organizational documents relating to SE Multifamily “improperly allocates the ownership

 percentages of the members thereto due to mutual mistake, lack of consideration and/or failure

 of consideration.”


                                                   3
DOCS_NY:42222.2 36027/002
Case 19-34054-sgj11 Doc 1898 Filed 02/05/21           Entered 02/05/21 11:16:14      Page 7 of 7



Topic No. 10:

        The nature or scope of the “mutual mistake” referred to in paragraph 5 of the Response.

Topic No. 11:

        The “consideration” the Debtor failed to provide, as referred to in paragraph 5 of the

Response.

Topic No. 12:

        The “failure of consideration” referred to in paragraph 5 of the Response.




                                                4
DOCS_NY:42222.2 36027/002
